Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00658-CR

                                   James E. SALDAÑA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 365341
                          Honorable Scott Roberts, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 17, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice